Exhibit 10.22

PROXY AGREEMENT

This Proxy Agreement (the “Agreement”) is entered into effective as of May 18,
2010 between the following parties in Beijing.

 

Party A:    (1) Cheng Guang, a citizen of the People’s Republic of China (the
“PRC”).      ID No.: 110105196301130950      Address: No.2, Building 63, No. 2
of Beiyuan, Chaoyang District, Beijing, PRC.    (2) Ma Hongzhi, a citizen of the
PRC.    ID No.: 370631197202121015    Address: No.1711, Building 2, No.2 of
Anhuidongli, Chaoyang District, Beijing, PRC.   

(Cheng Guang and Ma Hongzhi are collectively referred to as “Party A”)

Party B:    Tri-Tech (Beijing) Co., Ltd., a wholly foreign-owned enterprise duly
established and valid existing under the laws of the PRC. Registered Address:
Rm. 1102 Beiguang Plaza, No. 23 Huangsi Avenue, Xicheng District, Beijing, PRC.
Business Address: Rm. 5D, Section A, Building 2 of Jinyuanshidai Business
Center, No. 2 East Landianchang Road, Haidian District, Beijing, PRC. Party C:
   Beijing Satellite Science & Technology Co. Ltd., a limited liability company
duly established and valid existing under the laws of the PRC. Registered
Address: No.16, Zhongguancun South Third Street, Haidian District, Beijing, PRC.

WHEREAS, Party A is the current legal shareholder of Party C and holds a 100%
interest in Party C;

WHEREAS, Party C and Party B, have entered into an Exclusive Technical and
Consulting Service Agreement and other agreements. In order to perform the above
agreements, Party A is willing to entrust the person designated by Party B (the
“Proxy”) with its shareholder’s rights in Party C under PRC laws.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

1. Party A hereby agrees to irrevocably entrust the Proxy with all of its
shareholder’s rights in Party C, including, but not limited to, the right to
attend shareholders’ meetings, the right to execute shareholders’ resolutions,
the right to sell, assign, transfer or pledge all or any of Party A’s equity
interests in Party C, and the right to vote such equity interests for all
matters including, but not limited to, the appointment of legal representative,
board members, executive directors, inspectors, chief managers and other senior
management officers.

 

2. Party B agrees to designate the Proxy who shall be entrusted by Party A, and
such person shall represent Party A in all matters relating to the exercise of
its shareholder’s rights pursuant to this Agreement.

 

3. Party A and Party B hereby acknowledge that if Party B withdraws the
appointment of the Proxy, Party A will withdraw the authorization of the Proxy
and shall authorize another person(s) designated by Party B to exercise the
rights of Party A relating to its equity interest in Party C.



--------------------------------------------------------------------------------

4. This Agreement has been duly executed by all of the Parties and/or their
authorized representatives as of the date first set forth above and shall be
effective simultaneously.

 

5. This Agreement shall be executed and come into effect as of the date first
set forth above. This Agreement shall expire on the date that is twenty-five
(25) years following the date hereof. This Agreement may be extended prior to
termination upon written agreement by each Party.

 

6. Any amendment and/or rescission of this Agreement shall be in writing and
executed upon all of the Parties hereto.

[Remainder of Page Left Intentionally Blank – Signature Page Follows]



--------------------------------------------------------------------------------

[Proxy Agreement – Satellite – Signature Page]

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

 

Party A: /s/ Cheng Guang Cheng Guang /s/ Ma Hongzhi Ma Hongzhi

 

Party B: Tri-Tech (Beijing) Co., Ltd. (seal) By:   /s/ Warren Zhao Name:  
Warren Zhao Its:   CEO

 

Party C: Beijing Satellite Science & Technology Co. Ltd. (seal) By:   /s/ Cheng
Guang Name:   Cheng Guang Its:    